Case 1:20-cv-00082-KD-N Document 117 Filed 04/12/21 Page 1 of 13         PageID #: 1014




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

 MARK ENGEL,                                )
     Plaintiff,                             )
                                            )
 v.                                         ) CIVIL ACTION NO. 1:20-00082-KD-N
                                            )
 LIBERTY INSURANCE                          )
 CORPORATION, et al.,                       )
     Defendants.                            )

                                       ORDER

       This action is before the Court on the “Motion to Stike [sic] Plaintiff’s Rule

 26(a)(2)(B) Expert Reports” (Doc. 107), construed as a motion to exclude the

 Plaintiff’s expert testimony under Federal Rule of Civil Procedure 37(c)(1), filed by

 Defendant Liberty Insurance Corporation, Complete DKI (identifying itself as “Pro

 Construction, LLC d/b/a Complete DKI), and Alacrity Services (identifying itself

 as “Alacrity    Renovation     Services,    LLC”) (collectively, “Defendants”). The

 assigned District Judge has referred said motion to the undersigned Magistrate

 Judge for appropriate action under 28 U.S.C. § 636(a)-(b), Federal Rule of Civil

 Procedure 72, and S.D. Ala. GenLR 72(a). See S.D. Ala. GenLR 72(b); (3/4/2021

 electronic reference). In accordance with the Court’s briefing schedule (Docs. 108,

 110, 115), the Plaintiff, Mark Engel, timely filed a response (Doc. 111) in opposition

 to the motion, and Defendants have timely filed a reply (Doc. 116) to the response.

 The motion is now under submission and ripe for disposition. Upon due

 consideration, the undersigned finds that Defendants’ motion is due to be DENIED.

       Under Rule 37(c)(1), “[i]f a party fails to provide information or identify a

 witness as required by Rule 26(a) or (e), the party is not allowed to use that

 information or witness to supply evidence on a motion, at a hearing, or at a trial,
Case 1:20-cv-00082-KD-N Document 117 Filed 04/12/21 Page 2 of 13           PageID #: 1015




 unless the failure was substantially justified or is harmless.” Relevant to the present

 motion, Rule 26(a)(2) requires that party “disclose to the other parties the identity of

 any witness it may use at trial to present [expert testimony] under Federal Rule of

 Evidence 702, 703, or 705.” Fed. R. Civ. P. 26(a)(2)(A). Generally, “this disclosure

 must be accompanied by a written report—prepared and signed by the witness—if

 the witness is one retained or specially employed to provide expert testimony in the

 case or one whose duties as the party’s employee regularly involve giving expert

 testimony[,]” with the written report to contain certain specified information. Fed. R.

 Civ. P. 26(a)(2)(B). However, if the expert witness is not one that is required to

 provide a written report under Rule 26(a)(2)(B)—i.e., is not a witness “retained or

 specially employed to provide expert testimony in the case or … whose duties as the

 party’s employee regularly involve giving expert testimony”—then the disclosure for

 that witness need only “state: (i) the subject matter on which the witness is expected

 to present evidence under Federal Rule of Evidence 702, 703, or 705; and (ii) a

 summary of the facts and opinions to which the witness is expected to testify.” Fed. R.

 Civ. P. 26(a)(2)(C). “[T]he expert disclosure rule is intended to provide opposing

 parties reasonable opportunity to prepare for effective cross examination and

 perhaps arrange for expert testimony from other witnesses.” Reese v. Herbert, 527

 F.3d 1253, 1265 (11th Cir. 2008) (quotation omitted). “Because the expert witness

 discovery rules are designed to allow both sides in a case to prepare their cases

 adequately and to prevent surprise, compliance with the requirements of Rule 26 is

 not merely aspirational.” Id. at 1266 (quotation omitted). See also Fed. R. Civ. P.

 26(a)(2) advisory committee’s note to 1993 amendment (“Revised Rule 37(c)(1)
Case 1:20-cv-00082-KD-N Document 117 Filed 04/12/21 Page 3 of 13            PageID #: 1016




 provides an incentive for full disclosure; namely, that a party will not ordinarily be

 permitted to use on direct examination any expert testimony not so disclosed.”).

       Rule 26(a)(2)(D) sets a default time for Rule 26(a)(2) expert disclosures

 “[a]bsent a stipulation or a court order…” Under the Court’s Federal Rule of Civil

 Procedure 16(b) scheduling order, Engel’s Rule 26(a)(2) expert disclosures were to be

 made by December 28, 2020, except for his disclosures intended solely to contradict

 or rebut, see id. Rule 26(a)(2)(D)(ii), which are due April 28, 2021. (See Doc. 90,

 PageID.846; Doc. 99, PageID.896). Per the Defendants’ motion, Engel timely served

 Rule 26(a)(2) disclosures for three non-rebuttal experts: Gabe Nolfe Drywall, Gulf

 States General Contractors, and Barton & Shumer Engineering, LLC (collectively,

 “the Engel Experts”).

       Defendants argue that the Engel Experts should be precluded from giving

 testimony in this action because Engel failed to produce a written report for any of

 them that complies with the requirements of Rule 26(a)(2)(B). In response, Engel

 does not contest that his disclosures fail to satisfy Rule 26(a)(2)(B), but contends that

 the Engel Experts were not required to provide detailed reports under that rule

 because they were not retained or specially employed to provide expert testimony in

 this case.1 Rather, Engel represents that the Engel Experts “were retained prior to

 any litigation being initiated …to inspect [the property that is the subject of this

 litigation], inspect the damage manifesting itself inside the [subject property], and

 the cost to repair said damage[,]” with “[t]wo (2) of the three (3) … also retained to

 determine why these damages were occurring.” (Doc. 111, PageID.984). Engel likens

 their testimony to that of a plaintiff’s treating physician, who “can be deposed or

 1It appears undisputed that no Engel Expert is an employee of Engel whose duties
 regularly involve giving expert testimony.
Case 1:20-cv-00082-KD-N Document 117 Filed 04/12/21 Page 4 of 13            PageID #: 1017




 called to testify at trial without any requirement for a written report.” Fed. R. Civ. P.

 26(a)(2) advisory committee’s note to 1993 amendment.

       As the Ninth Circuit Court of Appeals has explained, treating physicians “are

 a species of percipient witness[ who] are not specially hired to provide expert

 testimony; rather, they are hired to treat the patient and may testify to and opine on

 what they saw and did without the necessity of the proponent of the testimony

 furnishing a written expert report.” Goodman v. Staples The Off. Superstore, LLC,

 644 F.3d 817, 819 (9th Cir. 2011). Essentially, then, the category of experts excluded

 from Rule 26(a)(2)(B)’s detailed report requirement are those “who are testifying as

 fact witnesses, although they may also express some expert opinions…” Day v.

 Consol. Rail Corp., No. 95 CIV. 968 (PKL), 1996 WL 257654, at *2 (S.D.N.Y. May 15,

 1996) (agreed with Prieto v. Malgor, 361 F.3d 1313, 1318 (11th Cir. 2004) (per

 curiam)). See also Fed. R. Civ. P. 26(a)(2)(C) advisory committee’s note to 2010

 amendment (“A witness who is not required to provide a report under Rule

 26(a)(2)(B) may both testify as a fact witness and also provide expert testimony

 under Evidence Rule 702, 703, 705. Frequent examples include physicians or other

 health care professionals and employees of a party who do not regularly provide

 expert testimony.”). On the other hand, where an expert only “provid[es] a technical

 evaluation of evidence he had reviewed in preparation for trial[,]” but “ha[s] no

 connection to the specific events underlying th[e] case apart from his preparation for

 this trial[,]” and “no direct, personal knowledge of any of the[] facts, his role was

 simply not analogous to that of a treating physician, the example offered by the

 Advisory Committee of an employee exempt from the written report requirement.”

 Prieto, 361 F.3d at 1318-19. See also Caruso v. Bon Secours Charity Health Sys., Inc.,
Case 1:20-cv-00082-KD-N Document 117 Filed 04/12/21 Page 5 of 13            PageID #: 1018




 703 F. App'x 31, 33 (2d Cir. 2017) (unpublished) (“The report requirement in Rule

 26(a)(2)(B) does not turn solely on an expert’s compensation or lack thereof. Rather,

 the more relevant distinction is between an expert who happened to have personal

 involvement with the events giving rise to litigation and an expert whose only

 involvement consists of aiding the already-initiated litigation.” (citing Fed. R. Civ. P.

 26(a)(2)(C) advisory committee’s note to 2010 amendment, and Prieto, 361 F.3d at

 1318, among other authority)).2

       The undersigned finds the First Circuit Court of Appeals’s decision in

 Downey v. Bob’s Discount Furniture Holdings, Inc., 633 F.3d 1 (1st Cir. 2011), to be

 instructive in this case. There, after experiencing skin irritation and then discovering

 an insect outbreak in their home, the plaintiffs had their home inspected by Edward

 Gordinier, a licensed exterminator. Downey, 633 F.3d at 3. Gordinier’s inspection

 revealed bedbugs in a bed frame purchased by the plaintiffs from the defendant

 several months prior; Gordinier contemporaneously produced an incident report

 summarizing his findings. Id. The plaintiffs subsequently brought suit against the


 2      The parties’ arguments about whether the Engel Experts are “hybrid
 witnesses” who will give both lay testimony under Federal Rule of Evidence 701 and
 expert testimony under Federal Rules of Evidence 702, 703, and/or 705 are largely
 beside the point. Engel concedes that the Engel Experts will offer expert testimony,
 and even witnesses not required to provide a report under Rule 26(a)(2)(B) can still
 give expert testimony so long as they were otherwise properly disclosed under Ruel
 26(a)(2). See Fed. R. Civ. P 26(a)(2)(A) & (C). The question relevant to the present
 motion is whether the Engel Experts were “retained or specially employed to provide
 expert testimony in the case” such that the heightened disclosure requirements of
 Rule 26(a)(2)(B), rather than the lesser requirements of Rule 26(a)(2)(C), apply to
 them.
        In their reply, Defendants argue for the first time that Engel has not shown
 the Engel Experts are properly qualified under Federal Rule of Evidence 702. (See
 Doc. 116, PageID.1005-1006). Because Defendants did not raise that issue in their
 opening brief, the undersigned declines to consider it in connection with the present
 motion.
Case 1:20-cv-00082-KD-N Document 117 Filed 04/12/21 Page 6 of 13             PageID #: 1019




 defendant for negligence, breach of implied warranties, and violations of state

 consumer protection law. Id. at 3-4. The plaintiffs designated Gordinier as an expert

 witness but did not produce a written report for him under Rule 26(a)(2)(B), instead

 maintaining that he “had not been retained or specially employed as an expert….” Id.

 at 4.

         The district court granted the defendant’s motion in limine to exclude at trial

 Gordinier’s opinion testimony due to the plaintiffs’ failure to produce a Rule

 26(a)(2)(B) report for him. Id. Gordinier was called as the plaintiffs’ first trial witness

 and related details of his inspection of the premises. Id. However, on the defendant’s

 objection, the district court reaffirmed its pretrial ruling and prohibited the plaintiffs

 from pursing Gordinier’s opinion testimony as to the cause of the bedbug infestation.

 Id. at 4-5. The district court subsequently granted the defendant’s motion for

 judgment as a matter of law at the close of the plaintiffs’ case in chief, finding that

 the plaintiffs had not offered sufficient evidence to show either that bedbugs existed

 in the furniture at the time it was delivered, or that the defendant breached the

 relevant standard of care. Id. at 5.

         The First Circuit reversed the district court’s exclusion of Gordinier’s opinion

 testimony, holding that it incorrectly concluded that the plaintiffs were required to

 produce a Rule 26(a)(2)(B) report for it. The First Circuit explained:

         As the text of Rule 26(a)(2)(B) makes plain, the rule covers two types of
         experts: (i) “retained or specially employed” experts who meet certain
         criteria and (ii) employees of a party who meet certain criteria. Fed. R.
         Civ. P. 26(a)(2)(B). Because there is no suggestion that Gordinier was
         regularly employed by the plaintiffs, the lens of our inquiry narrows to
         whether he was “retained or specially employed.”
Case 1:20-cv-00082-KD-N Document 117 Filed 04/12/21 Page 7 of 13           PageID #: 1020




       The circumstances suggest that he was not. For one thing, there is no
       evidence that Gordinier was a person who held himself out for hire as a
       purveyor of expert testimony. For another thing, there is no evidence
       that he was charging a fee for his testimony.

       In order to give the phrase “retained or specially employed” any real
       meaning, a court must acknowledge the difference between a percipient
       witness who happens to be an expert and an expert who without prior
       knowledge of the facts giving rise to litigation is recruited to provide
       expert opinion testimony. It is this difference, we think, that best
       informs the language of the rule.

       This point is most aptly illustrated by the distinction that courts have
       drawn between treating physicians and physicians recruited for the
       purpose of giving expert opinion testimony. The advisory committee
       specifically uses this distinction to illustrate the type of witness
       exempted from the written report requirement. See Fed. R. Civ. P. 26
       advisory committee's note. Courts have followed suit. See, e.g., Gomez[
       v. Rivera Rodríguez], 344 F.3d [103,] 113 [1st Cir. 2003)].

       This analogy is persuasive here. Like a treating physician—and unlike
       a prototypical expert witness—Gordinier was not retained or specially
       employed for the purpose of offering expert opinion testimony. Rather,
       he was “an actor with regard to the occurrences from which the tapestry
       of the lawsuit was woven.” Id. Put another way, his opinion testimony
       arises not from his enlistment as an expert but, rather, from his
       ground-level involvement in the events giving rise to the litigation.
       Thus, he falls outside the compass of Rule 26(a)(2)(B). See Fielden v.
       CSX Transp., Inc., 482 F.3d 866, 869 (6th Cir. 2007).

       In an effort to blunt the force of this reasoning, the defendant contends
       that Gordinier should be considered “retained” because his inspection
       reports do not indicate that he deduced the cause of the infestation in
       the process of inspecting and treating the plaintiffs' premises. See, e.g.,
       Meyers v. Nat'l R.R. Pass. Corp., 619 F.3d 729, 734 (7th Cir. 2010). This
       contention misperceives both the law and the facts.

       Interpreting the words “retained or specially employed” in a
       common-sense manner, consistent with their plain meaning, we
       conclude that as long as an expert was not retained or specially
Case 1:20-cv-00082-KD-N Document 117 Filed 04/12/21 Page 8 of 13           PageID #: 1021




       employed in connection with the litigation, and his opinion about
       causation is premised on personal knowledge and observations made in
       the course of treatment, no report is required under the terms of Rule
       26(a)(2)(B). See id. at 734–35; Garcia v. City of Springfield Police Dep't,
       230 F.R.D. 247, 249 (D. Mass. 2005); Sprague v. Liberty Mut. Ins. Co.,
       177 F.R.D. 78, 81 (D.N.H. 1998). This sensible interpretation is also
       consistent with the unique role that an expert who is actually involved
       in the events giving rise to the litigation plays in the development of the
       factual underpinnings of a case. Finally, this interpretation recognizes
       that the source, purpose, and timing of such an opinion differs
       materially from the architecture of an opinion given by an expert who is
       “retained or specially employed” for litigation purposes.[3]

       Consequently, where, as here, the expert is part of the ongoing sequence
       of events and arrives at his causation opinion during treatment, his
       opinion testimony is not that of a retained or specially employed expert.
       See, e.g., In re Aredia & Zometa Prods. Liab. Litig., 754 F. Supp. 2d 934,
       937–38, No. 3:06–MD–1760, 2010 WL 4970910, at *2 (M.D. Tenn. Dec.7,
       2010); Salas v. United States, 165 F.R.D. 31, 33 (W.D.N.Y. 1995). If,
       however, the expert comes to the case as a stranger and draws the
       opinion from facts supplied by others, in preparation for trial, he
       reasonably can be viewed as retained or specially employed for that
       purpose, within the purview of Rule 26(a)(2)(B). See Stanley Martin Cos.
       v. Univ'l Forest Prods. Shoffner LLC, 396 F. Supp. 2d 606, 619 n.8 (D.
       Md. 2005); Garcia, 230 F.R.D. at 249.

       We pause to take stock. While we acknowledge that the difference
       between an opinion formulated by an on-the-scene expert during
       treatment (e.g., by a treating physician) and one formulated by an
       expert hired in anticipation of testimony does not leap off the page, a
       close reading of the text of Rule 26(a)(2)(B) convinces us that this is the
       precise distinction that the drafters of the rule had in mind. We apply


 3 The First Circuit rejected the defendant’s suggestion “that this rule encompasses a
 requirement that the causation testimony must have been necessary to the
 treatment[,]”noting that “a few district courts have held that a report is required for
 causation testimony that was not necessary to the treatment” but that “most courts
 do not draw such a distinction.” Downey, 633 F.3d at 7 n.3. The First Circuit accepted
 the “majority view and adhere[d] to the distinction explicitly drawn by Rule 26—a
 distinction that is based on the role the witness has played in the case.” Id.
Case 1:20-cv-00082-KD-N Document 117 Filed 04/12/21 Page 9 of 13           PageID #: 1022




       that distinction here. We add, in fairness to the district court, that this
       distinction was blurred by the plaintiffs' initial designation of Gordinier
       as both a fact witness and an expert. Nevertheless, after a careful
       examination of the record, we are satisfied that the distinction between
       the two types of experts was argued by the plaintiffs in the court below
       with sufficient clarity to preserve the claim of error. Given that the
       claim of error has been preserved, what remains is to apply Rule
       26(a)(2)(B) as we have parsed it to the case at hand.

       Gordinier was called to the plaintiffs’ home to inspect and treat the
       infestation. On the day after his initial inspection, he prepared and
       transmitted a report to the defendant in hopes of convincing the
       defendant to accept responsibility and defray the costs of extermination
       (treatment). This sequence of events leaves no doubt but that Gordinier
       formed his opinion about causation (that is, about the defendant’s
       responsibility for the infestation) based on his personal knowledge and
       information gleaned in the course of his initial inspection and related
       efforts to remediate the problem. Accordingly, the report requirement of
       Rule 26(a)(2)(B) did not pertain to Gordinier’s causation opinion. See
       Brandt Distrib. Co. v. Fed. Ins. Co., 247 F.3d 822, 825–26 (8th Cir.
       2001); Garcia, 230 F.R.D. at 249. The district court, therefore, abused
       its discretion in excluding the proffered testimony on this ground.

 Id. at 6–8 (footnotes omitted).

       Here, Engel’s claims arise out of allegedly defective mitigation and repair

 work performed on his house by Complete DKI and Alacrity Services at the direction

 of Liberty. The complaint alleges that Engel retained the Engel Experts to inspect

 the defective repair work after it became apparent, and before this lawsuit was filed.

 (Doc. 1-2 ¶¶ 22-24, PageID.28). Gabe Nolfe “looked at the drywall and gave an

 estimate of what it would take to repair[;]” Barton & Shumer “stated in detail how

 the work had been improperly performed on the house and how the damage would

 continue to get worse due to the improper repairs[;]” and Gulf States “determine[d]

 what steps needed to be taken in order to properly repair the house.” (Id.). Moreover,

 the same documents that Engel provided as Rule 26(a)(2) disclosures for the Engel
Case 1:20-cv-00082-KD-N Document 117 Filed 04/12/21 Page 10 of 13           PageID #: 1023




  Experts were attached as exhibits to the complaint, and all predate its filing.

  (Compare id., PageID.36-73, with Docs. 107-1, 107-2, 107-3). Only after the Engel

  Experts had conducted their inspections and provided Engel their various reports did

  Engel contact Liberty to “request[] the house be properly repaired.” (Doc. 1-2 ¶ 25,

  PageID.28).

        The Engel Experts’ involvement here is similar to the “treatment” provided by

  exterminator Gordinier in Downey. At present, there is no cause to believe that the

  Engel Experts will offer testimony beyond that related to their pre-suit inspections of

  the specific property at issue in this lawsuit. Cf. Goodman, 644 F.3d at 819–20 (“In

  this case, the plaintiff’s treating doctors not only rendered treatment, but after the

  treatment was concluded, these very same doctors were provided with additional

  information by plaintiff’s counsel and were asked to opine on matters outside the

  scope of the treatment they rendered … We hold today that when a treating

  physician morphs into a witness hired to render expert opinions that go beyond the

  usual scope of a treating doctor’s testimony, the proponent of the testimony must

  comply with Rule 26(a)(2).”); Downey, 633 F.3d at 8 n.5 (“Conceivably, in some cases

  an on-the-scene expert whose views are not subject to the written report requirement

  of Rule 26(a)(2)(B) might also be retained or specially employed to develop additional

  opinions for purposes of trial (and would, to that extent, trigger the written report

  requirement). We need not dwell on this possibility, however, as the situation

  presented here does not appear to cross that line.”); Nat'l R.R. Passenger Corp. v. Ry.

  Express, LLC, 268 F.R.D. 211, 216–17 (D. Md. 2010) (“[A] party may not circumvent

  the requirements of Rule 26 by employing a witness, like a treating physician who

  treated an injured party, to provide testimony extending into classic expert opinion
Case 1:20-cv-00082-KD-N Document 117 Filed 04/12/21 Page 11 of 13           PageID #: 1024




  regarding causation and prognosis. For example, in [one case], testimony about the

  day-to-day ordinary operation of a boring machine as observed by witnesses was not

  subject to expert report requirements, but testimony by the same witnesses as to the

  effects a guard would have had in preventing an accident on the machine required an

  expert report. Similarly, where employees have no connection to the specific events

  underlying the case, or have reviewed information solely in preparation for litigation,

  they must produce expert reports.” (citations omitted)); Thomas v. Consol. Rail Corp.,

  169 F.R.D. 1, 2 (D. Mass. 1996) (“Even where a physician has treated the plaintiff,

  disclosure of an expert report will be required where the witness’ testimony was not

  based on his observations during the course of treating the plaintiff. In other words, a

  treating physician who has formulated opinions going beyond what was necessary to

  provide appropriate care for the injured party steps into the shoes of a retained

  expert for purposes of Rule 26(a)(2).”). Accordingly, the undersigned finds that the

  Engel Experts were not “retained or specially employed to provide expert testimony”

  in this case, but rather are connected to the specific events underlying the case and

  are therefore “fact witnesses [that] may also express some expert opinions.” The

  Engel Experts were therefore not required to provide detailed reports under Rule

  26(a)(2)(B), and Defendants offer no argument that Engel failed to meet the

  disclosure requirements of Rule 26(a)(2)(C) for any of them.4

  4     Both Rule 26(a)(2)(B) and Rule 26(a)(2)(C) allow for exceptions from their
  requirements if “otherwise stipulated” by the parties—which no party contends has
  occurred—or “ordered by the court.” Here, the Court’s Rule 16(b) scheduling order
  required that expert disclosures comply with both Federal Rule 26(a)(2) and S.D. Ala.
  Civil Local Rule 26(b). (See Doc. 46, PageID.454; Doc. 90, PageID.846; Doc. 99,
  PageID.895). Civil Local Rule 26(b) provides, in relevant part, that a “person,
  including a treating physician, who has not been retained or specially employed to
  provide expert testimony, or whose duties as the party’s employee do not regularly
  involve giving expert testimony, may be used to present evidence under Fed. R. Evid.
Case 1:20-cv-00082-KD-N Document 117 Filed 04/12/21 Page 12 of 13              PageID #: 1025




        Defendants do point out that Engel has failed to disclose the identities of the

  actual persons who will give expert testimony on behalf of Gabe Nolfe and Gulf

  States.5 Cf. Goncharenko v. Royal Caribbean Cruises, Ltd., 734 F. App'x 645, 646-47

  (11th Cir. 2018) (per curiam) (unpublished) (affirming the district court’s exclusion of

  the plaintiff’s expert witnesses under Rule 37(c)(1) where the “only timely purported

  disclosure did not even include names[,]” instead merely referencing “the medical

  providers” whose records were provided to the defendant during discovery). However,

  Engel has provided these entities’ names, and under Federal Rule of Civil Procedure

  30(b)(6), the Defendants can require those entities to designate one or more

  representatives to give testimony relevant to this matter at deposition. Accordingly,

  to the extent it was error for Engel to disclose only the names of organizations as

  experts, rather than specific individuals, such error was “harmless” and therefore

  does not warrant sanctions under Rule 37(c)(1).

        In accordance with the foregoing analysis, and under 28 U.S.C. § 636(b)(1)(A),

  Federal Rule of Civil Procedure 72(a), and S.D. Ala. GenLR 72(a)(2)(S), Defendants’




  702, 703, or 705 only if the party offering the evidence discloses to every other party the
  information identified in Fed. R. Civ. P. 26(a)(2)(B)(i), although a report written and
  signed by the witness is not required.” S.D. Ala. CivLR 26(b)(1)(B) (emphasis added).
          However, while the Defendants have argued that the Engel Experts’ reports
  fail to satisfy Federal Rule 26(a)(2)(B)(i), they do not even reference Civil Local Rule
  26(b) in their briefing, much less argue that the Engel Experts’ testimony should be
  precluded for violating that local rule. Accordingly, the Defendants have waived
  consideration of that issue, at least for purposes of the present motion.

  5The report disclosed by Engel for Barton & Shumer is signed by Russell S. Barton,
  P.E. (see Doc. 107-3, PageID.976), and the Defendants appear to accept this as
  sufficient to disclose the identity of the expert witness who will give testimony on
  behalf of that entity.
Case 1:20-cv-00082-KD-N Document 117 Filed 04/12/21 Page 13 of 13      PageID #: 1026




  “Motion to Stike [sic] Plaintiff’s Rule 26(a)(2)(B) Expert Reports” (Doc. 107) is

  DENIED.

        DONE and ORDERED this the 12th day of April 2021.

                                       /s/ Katherine P. Nelson
                                       KATHERINE P. NELSON
                                       UNITED STATES MAGISTRATE JUDGE
